Citation Nr: 1415415	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  08-32 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a right foot disability.

4.  Entitlement to service connection for a right foot disability.

5.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1980.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Waco, Texas.  Jurisdiction of the case was subsequently transferred to the Chicago, Illinois RO.  In January 2012, the Board reopened the claim for entitlement to service connection for PTSD and remanded the issue as recharacterized on the title page to the RO to obtain stressor information and a VA evaluation.  

The issues of whether new and material evidence had been received to reopen claims for service connection for right foot and right shoulder disabilities were remanded for adequate VCAA notice, to obtain additional treatment records, and to obtain Social Security Administration (SSA) records.  An attempt was made by VA to obtain stressor information in February 2012, and a VA psychiatric evaluation was conducted in October 2012.  VCAA notice on new and material claims was sent to the veteran in February 2013; additional treatment records and SSA records were obtained and added to the record.

As the requested actions have been complied with, there has been substantial compliance with the January 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

The now reopened claims of entitlement to service connection for a right foot and right shoulder disabilities are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a right shoulder disability was initially denied by an unappealed rating decision in September 1980.  The Board denied reopening of the claim in June 1984.  This issue was subsequently denied by unappealed rating decisions in September 1992, February 1996, and June 2003.

2.  Evidence received since the June 2003 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right shoulder disability.

3.  The claim for entitlement to service connection for a right foot disability was denied by the Board in February 2006.  

4.  Evidence received since the February 2006 Board denial is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right foot disability.

5.  The Veteran is not shown to have had combat with the enemy while serving on active duty.

6.  The most probative evidence of record does not contain a diagnosis of PTSD based on a corroborated in-service stressor.

7.  The most probative evidence of record does not demonstrate that the Veteran has an acquired psychiatric disorder that is causally related to his active military service.

CONCLUSIONS OF LAW

1.  The June 2003 rating decision that denied entitlement to service connection for a right shoulder disability has become final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  Evidence received since the June 2003 rating decision that denied entitlement to service connection for right shoulder disability is new and material; and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The February 2006 Board decision that denied entitlement to service connection for a right foot disability has become final.  38 U.S.C.A. § 7104 (West 1991), 38 C.F.R. § 20.1104 (2005).

4.  Evidence received since the February 2006 Board decision that denied entitlement to service connection for right foot disability is new and material; and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2013).

5.  The criteria for service connection for an acquired psychiatric disability, to include PTSD and depression, have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, as well as a duty to assist the claimant in obtaining such information and evidence.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As the Board decision herein is granting the claims to reopen the claims for service connection for right shoulder and right foot disabilities, discussion as to compliance with the duties to notify and assist under the VCAA is rendered moot with respect to the new and material evidence issues on appeal. 

With respect to the claim for entitlement to service connection for a psychiatric disability, to include PTSD and depression, the notice and assistance provisions of VCAA should be provided to a claimant prior to adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in July 2006, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  In compliance with the duty to notify, the Veteran was informed in the letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  Additional relevant private evidence was subsequently added to the case after the letter.  

VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA psychiatric evaluation was obtained in October 2012.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2012 VA examination and opinion are adequate because the opinion is based on a review of the evidence and includes a rationale.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination with respect to the service connection issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claims

New and Material Evidence Claims

The Veteran seeks to establish service connection for a right shoulder disability and for a right foot disability.  The RO has declined to reopen the claims and has continued the denials issued in a previous final decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Right Shoulder

The claim for entitlement to service connection for a right shoulder disability was initially denied by an unappealed rating decision in September 1980 because the disability existed prior to service entrance and was not aggravated thereby.  The Board denied reopening of the claim in June 1984.  The RO subsequently declined to reopen the claim for service connection for a right shoulder disability in unappealed rating decisions in September 1992, February 1996, and June 2003.  The Veteran filed a claim to reopen the claim for service connection for right shoulder disability in November 2005; and this appeal ensues from a rating decision in October 2006, which declined to reopen the claim for service connection for a right shoulder disability.  A notice of disagreement was received by VA in June 2007.  A Statement of the Case was issued in October 2008, and a substantive appeal was received from the Veteran later in October 2008.  

The evidence on file at the time of the June 2003 rating decision consisted of the Veteran's service treatment records, private and VA treatment records dated from February 1983 to April 1997, and lay statements dated in July and September 1983.  

The Veteran's service treatment records reveal that he had a right shoulder injury prior to service with recurrent dislocations in service.  He was considered unfit for duty in December 1979 due to physical disability neither incurred in nor aggravated by service.  Post-service treatment records reveal recurrent dislocation of the right shoulder with X-ray evidence of moderate degenerative joint disease.

The evidence received by VA since the June 2003 rating decision consists of VA and private treatment records dated from January 1998 to October 2012, SSA records, and written statements by and on behalf of the Veteran.  

This evidence includes VA treatment records showing continued treatment for right shoulder pain and disability, which the Veteran reported had continued since service.  

The Board has reviewed the evidence received into the record since the June 2003 RO denial and finds that new and material evidence has been received sufficient to reopen the claim for service connection for a right shoulder disability.  

Evidence received since the June 2003 RO denial is new because it had not previously been received by VA, and it is material because it relates to an element of service connection that was missing at the time of the prior final denial, specifically, that the Veteran continues to have a right shoulder disability that might have been incurred or aggravated by service.  This evidence raises a reasonable possibility of substantiating the claim for service connection for a right shoulder disability, as it bears upon one element of a claim for service connection.  In this regard, the Board notes that evidence is presumed credible for the purpose of determining whether it constitutes new and material evidence. 

Therefore, new and material evidence has been received and the claim for service connection for a right shoulder disability is reopened.  


Right Foot

The claim for entitlement to service connection for a right foot disability was denied by the Board in February 2006 because the veteran's service foot pain was considered acute and transitory, with no post-service residuals.  The Veteran filed a claim to reopen the claim for service connection for right foot disability in November 2005; and this appeal ensues from a rating decision in October 2006, which declined to reopen the claim for service connection for a right foot disability.  A notice of disagreement was received by VA in June 2007.  A Statement of the Case was issued in October 2008, and a substantive appeal was received from the Veteran later in October 2008.  

The evidence on file at the time of the February 2006 rating decision consisted of the Veteran's service treatment records, private and VA treatment records dated from February 1983 to July 2005, and lay statements dated in July and September 1983.  

The Veteran's service treatment records reveal that he complained of right foot pain in January 1979, and a mild contusion was diagnosed.  Post-service treatment records prior to February 2006 do not reveal any complaints or finding of a right foot disability.  

The evidence received by VA since the February 2006 Board decision consists of VA and private treatment records dated from November 1999 to October 2012, SSA records, and written statements by and on behalf of the Veteran.  

This evidence includes VA treatment records showing current foot disability, with the complaint in September 2008 that the Veteran had had chronic right foot pain since service.  

The Board has reviewed the evidence received into the record since the February 2006 Board denial and finds that new and material evidence has been received sufficient to reopen the claim for service connection for a right foot disability.  

Evidence received since the February 2006 Board denial is new because it had not previously been received by VA, and it is material because it relates to an element of service connection that was missing at the time of the prior final denial, specifically, that the Veteran continues to have right foot problems that may be related to service.  This evidence raises a reasonable possibility of substantiating the claim for service connection for a right foot disability, as it bears upon one element of a claim for service connection.  In this regard, the Board notes that evidence is presumed credible for the purpose of determining whether it constitutes new and material evidence. 

Therefore, new and material evidence has been received and the claim for service connection for a right foot disability is reopened.  


Service Connection Claim

It is contended that the veteran has a psychiatric disability, to include PTSD and depression, due to service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2013).

With regard to PTSD, requisite for a grant of service connection is medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304.

With regard to the second PTSD element, that of an in-service stressor, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy," or it is related to the Veteran's fear of hostile military or terrorist activity.  38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d) and (f).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  38 C.F.R. § 3.304(f).

VA regulations were recently amended to include that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2013).  

Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat or hostile military or terrorist activity, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Once independent verification of the stressor event has been submitted, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred may strongly suggest that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

Of particular pertinence to a claim for PTSD, it has been held that a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau; Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

The Veteran's service treatment records do not reveal any complaints or clinical findings indicative of a psychiatric disorder.  His military occupational specialty indicates that he was involved in prison-related work.

The Veteran was hospitalized at a VA hospital in April 1995 for polysubstance dependence.  The pertinent diagnoses on VA hospitalization in October 1995 were psychosis, NOS; and alcohol and cocaine dependency.  The pertinent diagnoses on VA hospitalization in January and February 1997 were polysubstance dependence; psychotic disorder, NOS; depressive disorder, NOS; and rule out PTSD.  PTSD was diagnosed on VA hospitalization in March and April 1997.  

VA and private treatment records from January 1998 to January 2012 reveal continued treatment for psychiatric problems, with diagnoses that included major depressive disorder, PTSD, and schizophrenia.  The Veteran reported in August 2007 that he has had psychiatric problems since discharge from service in 1980; he noted in May 2008 that he had had depressive symptoms since the early 1980's.

A November 2009 SSA decision granted disability benefits beginning May 2007 based on a primary diagnosis of personality disorders and a secondary diagnosis of substance dependency.


An October 2012 VA Memorandum contains a formal finding of the lack of supporting evidence of a service stressor, as the Veteran has failed to provide sufficient evidence of his stressor for verification despite written requests from VA in February 2012, August 2012, and October 2012.

In response to the Board's January 2012 remand for additional development, a VA opinion was obtained in October 2012.  After review of the claims folder and examination of the Veteran, the examiner diagnosed a schizoaffective disorder and concluded that the record did not support a diagnosis of PTSD.  The only stressor reported by the Veteran, that he had human waste thrown at him by prisoners he was guarding, was not considered an adequate stressor.  The examiner opined that the Veteran's schizoaffective disorder was not related to service because there is no evidence of psychiatric disability in service or for more than 10 years after service.  It was also noted that he doesn't display the required symptomatology for a diagnosis of PTSD.

VA records in the Veteran's claims file contain a diagnosis of PTSD.  The Board notes, however, that a diagnosis of PTSD, related to service, based on an examination which relied upon an unverified history, is inadequate.  West v. Brown, 7 Vet. App. 70, 77 (1994).  It must therefore be determined whether there exists a stressor which has been verified from official sources or if there is credible supporting evidence from another source that a stressor claimed by the Veteran occurred. 

While the question of whether a proven stressor is sufficient to support a diagnosis of PTSD is a medical question, the question of whether an alleged stressor actually occurred is a question for VA adjudicators.  Cohen.  Further, the matter of whether there is credible supporting evidence of a Veteran's account of a stressor is a question of fact and credibility to be determined by the Board. 

Because the veteran does not contend that he has been in combat, his claimed stressors must be independently verified.  However, as noted above, the veteran's claimed service stressors cannot be verified.  Moreover, the claimed stressor of having human waste thrown at him while working in a prison was considered by the examiner in October 2012 to be an insufficient stressor.  Additionally, the only nexus opinion on file, the VA opinion in October 2012, concluded that the Veteran did not meet the required criteria for a diagnosis of PTSD.  In short, all of the requirements for service connection for PTSD have not been fulfilled, and, consequently, entitlement to service connection for PTSD is not established. 

Because the veteran has not been exposed to combat, the VA regulation related to the Veteran's fear of hostile military or terrorist activity, 38 C.F.R. § 3.304(f)(3) is not applicable.

The evidence also does not show that service connection for a psychiatric disorder other than PTSD is warranted.  There were no psychiatric complaints or clinical findings in service.  The initial diagnosis of an acquired psychiatric disorder other than PTSD is more than 10 years after service.  A schizoaffective disorder was diagnosed on VA examination in October 2012, and the examiner concluded, after examination of the veteran and review of the record, that the disability was not causally related to service.  There is no nexus opinion linking a psychiatric disability to service on file.  Therefore, service connection for a psychiatric disability, to include PTSD and depression, is not warranted.

The Veteran's lay statements have been taken into consideration in this case.  Although the Veteran is competent to report his subjective psychiatric symptoms, the Board finds that the Veteran, who does not have any medical training, is not competent to opine as to whether he currently has an acquired psychiatric disability due to service because the diagnosis of a psychiatric disability and the determination of its etiology require medical expertise to determine.

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against this claim for service connection, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Although it was contended on behalf of the Veteran in November 2013 that the October 2013 VA opinion is inadequate because the examiner ignored the evidence of psychiatric disability prior to 1992, there is no reference to any specific treatment records to support this contention.  It was also contended that this issue should be remanded for additional development because there is potentially relevant evidence that has not been obtained, as the Veteran was incarcerated shortly after service discharge and no attempt has been made to obtain any records associated with this incarceration; however, there is no contention that this incarceration, records of which existed over 30 years ago, involves any treatment records relevant to the Veteran's claim for service connection for a psychiatric disability.


ORDER

New and material evidence having been received, entitlement to service connection for a right shoulder disability is reopened; and to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a right foot disability is reopened; and to that extent only, the appeal is granted.

Service connection for a psychiatric disability, to include PTSD and depression, is denied.


REMAND

The Board has found that new and material evidence has been received to reopen the claims of entitlement to service connection for a right shoulder disability and for a right foot disability.  The Board finds, however, that adjudication of the reopened claims on a de novo basis is inappropriate at this juncture.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits because the RO should, in the first instance, consider that new evidence, as well as laws and regulations not previously considered, and decide the matter so as to preserve for that claimant the one review on appeal.  

In the present case, the RO has not "de facto" reopened the claim and/or considered such on the merits de novo.  Accordingly, this issue must be remanded to the RO for consideration of such in the first instance on the merits. 

The Board also notes that although there were complaints of right shoulder and right foot disability in service, there is no VA nexus opinion on file on whether the Veteran has a current right shoulder and/or right foot disability that was causally related to service.

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. 
§ 1132 (West 2002).  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC will take appropriate action to contact the Veteran and ask him to provide the names, addresses and approximate dates of treatment for all health care providers, including VA, who may possess additional records pertinent to treatment for  right shoulder and/or right foot disability that are not currently on file, such as treatment records dated after the most recent medical evidence on file dated in October 2012.  After obtaining any necessary authorization from the Veteran for the release of his private medical records, the RO/AMC will obtain and associate with the file all identified records, VA and private, that are not currently on file.  

All attempts to secure the above evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his agent must then be given an opportunity to respond.  

2.  The RO/AMC will then schedule the Veteran for a VA examination by an appropriate health care provider to determine the nature and etiology of any current right shoulder and/or right foot disorder.  The following considerations will govern the examination:

a.  The claims folder, including a copy of this remand, and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

b.  After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether the Veteran's right shoulder disability clearly and unmistakably preexisted service and, if so, whether there is clear and unmistakable evidence that the disability was not aggravated (increased in disability beyond the natural progress of the condition) by service.  If the Veteran's right shoulder disability did not clearly and unmistakably preexist service, the examiner will provide an opinion on whether it is at least as likely as not that the Veteran's right shoulder disability was incurred in or aggravated by service.  The examiner will also provide an opinion on and whether it is at least as likely as not that the Veteran's right foot disability was incurred in or aggravated by service.

The term 'clear and unmistakable evidence' means obvious, manifest, undebatable.

The Board notes that because there were no complaints or clinical findings of a right shoulder disability on the Veteran's December 1978 enlistment medical history and examination reports, he is presumed to be in sound condition on service entrance.  The Veteran reported in December 1979 that he initially injured his right shoulder two years earlier.

c.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must so state, and explain why.

d.  If the examiner responds to the above inquiries that he/she cannot so opine without resort to speculation, the examiner must clarify whether there is evidence that must be obtained in order to render the opinion non-speculative.  Thereafter, the RO/AMC must attempt to obtain such evidence.  It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 
   
The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

3.  The RO/AMC must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address of record.  It will also be indicated whether any notice that was sent was returned as undeliverable.  

4.  The RO/AMC should then re-adjudicate the Veteran's claims for service connection for a right shoulder disability and for a right foot disability on a de novo basis, based on all of the evidence of record.  If either one of the benefits sought on appeal remains denied, the Veteran and his representative will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the appeal should be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


